       Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 1 of 14 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

EMPIRE TODAY, LLC,                               )
a Delaware corporation,                          )
                                                 )
       Plaintiff,                                )   Civil Action No. ________________
v.                                               )
                                                 )
WOLFE NETWORK, LLC, an Ohio limited              )   JURY TRIAL DEMANDED
liability company, and ROBERT M. WOLFE,          )
an individual,                                   )
                                                 )
       Defendants.                               )


     COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION,
                    DILUTION, AND CYBERSQUATTING
        Plaintiff, Empire Today, LLC (“Empire”), by and through its attorneys, for its Complaint

 against Defendants, Wolfe Network LLC and Robert M. Wolfe (collectively, “Defendants”)

 alleges as follows:

                                    NATURE OF ACTION
        1.      This is an action for federal trademark infringement, unfair competition, dilution

 and cybersquatting in violation of the Lanham Act, 15 U.S.C. §§ 1114(1) and 1125(a), 1125(c)

 and 1125(d)(1).
                                            PARTIES

        2.      Plaintiff Empire is a Delaware corporation with its principal place of business

 located at 333 Northwest Avenue, Northlake, Illinois 60164

        3.      Defendant Wolfe Network LLC (“Wolfe Network”) is an Ohio limited liability

 company having a principal place of business at 4060 W. State Route 571, Troy, Ohio 45373.

        4.      Defendant Robert M. Wolfe (“Wolfe”) is an individual residing at 4060 W. State

 Route 571, Troy, Ohio 45373. Upon information and belief, Mr. Wolfe is the registered agent for

 and an officer of Wolfe Network.
      Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 2 of 14 PageID #:2




                                           JURISDICTION

        5.      This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C.

§ 1121, 28 U.S.C. § 1331, and 28 U.S.C. § 1338(a).

        6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

Defendants transact business in this District and a substantial part of the events or omissions

giving rise to Empire’s claims occurred in this District, and the harms suffered by Empire,

including loss of reputation, goodwill, and economic harm, are suffered in the state of Illinois

where it is located.

        7.      Upon information and belief, Defendants regularly conduct or solicit business in

the state of Illinois and derive revenue from goods or services used or consumed in this state,

including via their website accessible in Illinois at www.empirefloors.com.
        8.      Defendants’ www.empirefloors.com website is specifically directed at Illinois

consumers, stating: “Empire Flooring in Chicago: Do you live in Chicago, Illinois or the

surrounding area and need a professional flooring expert? You’ve come to the right place.

Empire Flooring offers Chicago property owners quick access to new carpet and flooring

installation,   repair,   and   cleaning   services   at   affordable    rates.”   (See   Exhibit   A,

https://empirefloors.com/locations/chicago-il/.) Defendants’ website is interactive in that it

invites consumers, including, specifically, Illinois consumers, to enter their personal information

in order to receive a flooring estimate quote from a local contractor.

        9.      Defendants’ business activities that are the subject of this action are within the

flow of, and have affected, interstate trade and commerce. Defendants receive revenue through

advertisements and links to third party sites on www.empirefloors.com, as well as through

commissions from referrals from persons, including, upon information and belief, persons

located in Illinois, who request a quote for flooring service, repair, installation, or refinishing

services on the www.empirefloors.com website.

        10.     This Court has personal jurisdiction over both Defendants as they have availed

themselves of doing business in Illinois and proactively sought out Illinois customers via their


                                                  2
      Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 3 of 14 PageID #:3




interactive website, harmed Empire in Illinois where it is located, and upon information and

belief contracted with Illinois flooring providers to earn commissions from leads connecting

them to Illinois consumers using Defendants’ website, subjecting Defendants to personal

jurisdiction in Illinois pursuant to at least IL 5/2-209(a)(1), (2), (7), and IL 5/2-209(c).

                                               FACTS

Empire’s EMPIRE Trademarks
       11.     Since long prior to the acts of Defendants complained of herein, Empire has been

engaged in the business, inter alia, of offering the sale and installation of carpet and flooring to

the general public throughout the United States (the “Flooring Services”).

       12.     Since at least as early as 1965, Empire has provided its Flooring Services to the

public under the Empire name and one or more trademarks (collectively, the “EMPIRE Marks”).

       13.     Empire displays and uses the EMPIRE Marks in advertising and promotional

materials for Empire’s Flooring Services in interstate commerce, including without limitation on

television, radio commercials and print and online advertisements. Further, Empire is the owner

and operator of the Internet web site available at URL http://www.empiretoday.com, which is

used to advertise and promote Empire’s Flooring Services.

       14.     Since long prior to the acts of Defendants, the EMPIRE Marks have been

extremely well known among consumers throughout the United States.

       15.     Since long prior to the acts of Defendants, Empire has generated millions of

dollars in annual sales for providing the Flooring Services under the EMPIRE Marks, and

Empire has spent millions of dollars annually to advertise and promote the Flooring Services

under the EMPIRE Marks. Moreover, based on its nearly 60 years of providing excellent service

under the EMPIRE Marks, Empire has been recognized by the American Business Awards as a

“Company of the Year” in from 2012-2019 and as a finalist for “Best Overall Company” in

2007, 2008, 2010, and 2011. Empire was recognized by the Golden Bridge Awards as a 2019

“Company of the Year” and recognized for “Customer Service Department of the Year” in 2017,



                                                  3
       Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 4 of 14 PageID #:4




2018, and 2019. Further, Empire is rated “A+” by the Better Business Bureau and has been

accredited with that organization for more than 45 years.

         16.   Since long prior to the acts of Defendants, and as a result of Empire’ extensive

use, advertising and promotion of the EMPIRE Marks, said EMPIRE Marks have become

famous and have acquired a strong secondary meaning signifying Empire.

         17.   Empire has obtained several trademark registrations for its marks in the United

States Patent and Trademark Office (copies of the registration certificates and Trademark Status

and Retrieval [“TSDR”] records of each of the marks detailed below are attached hereto as

composite Exhibit B). Such registrations include the following:

Mark                    Registration No. and      Goods and Services
                        Date
EMPIRE                   Reg. No. 2516389            INT. CL. 35 TELEPHONE SHOP-AT-HOME SERVICES IN
                         Reg. date 11-DEC-2001       THE FIELD OF CARPETING
                                                     INT. CL. 37 INSTALLATION OF CARPETS

EMPIRE TODAY             Reg No. 3559912             INT. CL. 35 SHOP-AT-HOME SERVICES IN THE FIELDS OF
                         Reg. date 13-JAN-2009       CARPETING, FLOORING, WINDOW TREATMENTS
                                                     INT. CL. 37 INSTALLATION SERVICES IN THE FIELDS OF
                                                     CARPETING, FLOORING, WINDOW TREATMENTS

EMPIRE TODAY             Reg. No. 3671527            INT. CL. 35 SHOP-AT-HOME SERVICES IN THE FIELDS OF
                         Reg date 25-AUG-2009        CARPETING, FLOORING, WINDOW TREATMENTS
                                                     INT. CL. 37 INSTALLATION SERVICES IN THE FIELDS OF
                                                     CARPETING, FLOORING, WINDOW TREATMENTS




EMPIRETODAY.COM          Reg No. 3917495             INT. CL. 35 SHOP-AT-HOME SERVICES IN THE FIELDS OF
                         Reg date 08-FEB-2011        CARPETING, HARD SURFACES FLOORING, AND WINDOW
                                                     TREATMENTS
                                                     INT. CL. 37 INSTALLATION SERVICES IN THE FIELDS OF
                                                     CARPETING, HARD SURFACES FLOORING, AND WINDOW
                                                     TREATMENTS




                                                 4
      Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 5 of 14 PageID #:5




EMPIRE TODAY CARPET &    Reg 4769721                 INT. CL. 35 RETAIL STORE AND ON-LINE RETAIL STORE
FLOORING                 Reg date 07-JUL-2015        SERVICES IN THE FIELDS OF CARPETING, FLOORING,
                                                     AND WINDOW TREATMENTS
                                                     INT. CL. 37 INSTALLATION SERVICES IN THE FIELDS OF
                                                     CARPETING, FLOORING, AND WINDOW TREATMENTS

EMPIRE CARPET            Reg No. 3090137             INT. CL. 35 SHOP-AT-HOME, RETAIL STORE AND ON-LINE
                         Reg. date 09-MAY-2006       RETAIL STORE SERVICES IN THE FIELDS OF CARPETING
                                                     AND FLOORING
                                                     INT. CL. 37 INSTALLATION SERVICES IN THE FIELDS OF
                                                     CARPETING AND FLOORING

EMPIRE TODAY, CARPET     Reg. No. 1666975            INT. CL. 37 CARPET INSTALLATION SERVICES
TOMORROW                 Reg. date 03-DEC-1991       INT. CL. 42 RETAIL CARPET STORE SERVICES



       U.S. Reg. Nos. 2516389, 3559912, 3671527, 3917495, 3090137, and 1666975

(collectively, the “Incontestable Marks”) are incontestable in accordance with 15 U.S.C. §§ 1065

and 1115(b). They serve as conclusive evidence of the validity of the marks and of the

registration of the marks, of Empire’s ownership of the marks, and of Empire’s exclusive rights

to use the marks in U.S. commerce.

       18.      As a result of the extensive use and promotion by Empire of the EMPIRE Marks,

Empire now owns valuable goodwill which is symbolized by said name and marks, and the use

of the EMPIRE Marks substantially increases the value of Empire’s business and the salability of

its Flooring Services rendered through its business.

Unauthorized Use of the EMPIRE Marks by Defendants
       19.      Long after the aforesaid acquisition of fame and secondary meaning of the

EMPIRE Marks, as well as the issuance of the aforesaid registrations to Empire, Defendants

commenced simulating the EMPIRE Marks, in interstate commerce, in connection with

Defendants’ own carpet and flooring business by using the name and marks EMPIRE, EMPIRE

FLOORING, and EMPIRE FLOORS (the “Infringing Marks”).

       20.      Defendants operate the web site available at URL http://empirefloors.com (the

“Infringing Site”). The Infringing Site has an IP address of 132.148.200.35 and the domain name

empirefloors.com (the “Infringing Domain”) was registered anonymously through Domains By

Proxy, LLC on July 15, 2003 (a true and correct copy of the WHOIS report from GoDaddy.com,



                                                 5
      Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 6 of 14 PageID #:6




accessed on October 27, 2020, is attached hereto at Exhibit C). The domain name registrar for

the Infringing Domain is GoDaddy.com, LLC.

       21.    While Defendants operated the Infringing Site with Empire’s consent for a period

of time as a marketing affiliate of Empire in approximately 2015, that relationship was

terminated due to Defendants’ refusal to abide by the terms of that agreement.

       22.    The Infringing Mark EMPIRE FLOORS not only forms the basis for the

Infringing Domain, but EMPIRE is also depicted prominently, multiple times, on the Infringing

Site along with the Infringing Mark EMPIRE FLOORING, for example, as follows:




       23.    Defendants operate a Facebook page, http://facebook.com/empirefloors/, which

prominently features the Infringing Marks. A section of this page titled “Our Story” dated

September 27, 2019, states: “Empire Floors, aka ‘Empire Flooring’ will connect you with a local

flooring company that offers only the highest quality carpets, tile, vinyl, wood flooring, and

laminates, from the most luxurious plush materials to the most economical and eco-friendly


                                                6
      Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 7 of 14 PageID #:7




styles.” A screenshot of the Facebook page showing Defendants’ use of the Infringing Marks is

below:




         24.   Defendants operate an Instagram page at http://instagram.com/empirefloors/ that

contains a graphic featuring the Infringing Domain.

         25.   Defendants operate a Twitter account, @empirefloorscom, that is used to promote

the Infringing Site using the Infringing Marks.

         26.   Defendants operate a Pinterest account, EmpireFloorsCom, that promotes the

Infringing Site using the Infringing Marks.




                                                  7
      Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 8 of 14 PageID #:8




       27.     Defendants           operate          a          Houzz           account          at

www.houzz.com/pro/empirefloorscom/empire-floors, that promotes the Infringing Site using the

Infringing Marks.

       28.     Defendants     operate     an    “Empire      Floors”    YouTube        channel   at

www.youtube.com/channel/UCmXWdbrPm8v6S8VOa7Y0hSg, that promotes the Infringing

Site using the Infringing Marks

       29.     Defendants issued a press release on February 6, 2020, titled “Empire Flooring

Offers Accurate Quotes for Homeowners,” promoting the Infringing Site using the Infringing

Marks, and, upon information and belief, propagated the Press Release through a news

distribution service. The Press Release is available at at least the following URLs:


http://www.washington-magazine.com/news/story/188750/empire-flooring-offers-accurate-
quotes-for-homeowners.html
http://news.connecticutchronicle.com/story/200030/empire-flooring-offers-accurate-quotes-for-
homeowners.html
http://www.madisonheadlines.com/news/story/208728/empire-flooring-offers-accurate-quotes-
for-homeowners.html
https://www.abnewswire.com/pressreleases/empire-flooring-offers-accurate-quotes-for-
homeowners_465663.html
http://news.thesunshinereporter.com/story/23039/empire-flooring-offers-accurate-quotes-for-
homeowners.html
http://news.bostonnewsdesk.com/story/230116/empire-flooring-offers-accurate-quotes-for-
homeowners.html
http://www.lansingnewsnow.com/news/story/208728/empire-flooring-offers-accurate-quotes-
for-homeowners.html
http://www.kentuckynewsdesk.com/news/story/208728/empire-flooring-offers-accurate-quotes-
for-homeowners.html
http://www.lincolnnewsreporter.com/news/story/208728/empire-flooring-offers-accurate-quotes-
for-homeowners.html
http://www.olympiajournal.com/news/story/231102/empire-flooring-offers-accurate-quotes-for-
homeowners.html




                                                 8
      Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 9 of 14 PageID #:9




       30.     In accordance with 15 U.S.C. § 1072, Empire’ federal trademark registrations,

including the Incontestable Marks, served as constructive notice to Defendants of Empire’ rights

in and to the EMPIRE Marks.

       31.     In addition, Defendants are well-aware of Empire’s existence and have actual

notice of Empire’s rights in and to the EMPIRE Marks.

       32.     Despite Defendants’ constructive and actual notice of Empire’s rights in the

EMPIRE Marks, and Defendants’ knowledge that their use of the Empire Marks is neither

consented to nor authorized by Empire, Defendants continue to use the Infringing Marks,

mistakenly believing that they can flout the law with impunity.
       33.     Defendants’ aforesaid unauthorized uses of the Infringing Marks are willful and

deliberate and done with an intent to trade upon the fame and goodwill represented by the

EMPIRE Marks, to improperly suggest or imply the existence of an affiliation or license between

Defendants and Empire, to dilute the distinctiveness of the EMPIRE Marks, and to mislead and

confuse actual and potential consumers.

       34.     Defendants have used and are using the Infringing Marks and Infringing Domain

for carpet and flooring quote and referral services to promote the services of companies other

than Empire, without the consent or authority of Empire.

       35.     Defendants’ unauthorized use of the Infringing Marks is likely to cause confusion

in the mind of ordinary consumers with respect to Empire’s carpet and flooring services.

       36.     Defendant Wolfe has acted willfully and knowingly to direct and control the

infringing and wrongful actions of Defendants and has used the corporate defendant Wolfe

Network LLC as an instrument to carry out his infringing acts with the purpose of avoiding

personal liability. Upon further information and belief, it was Defendant Wolfe who chose to

use the infringing names “Empire Floors,” “Empire Flooring,” and “EmpireFloors.com” for

defendant Wolfe Network LLC, and chose to register the Infringing Domain and operate the

Infringing Site, with full knowledge of Plaintiff Empire’s rights in and to the famous EMPIRE

Marks, all in order to deceive and confuse consumers. And, Defendant Wolfe personally profits


                                                9
    Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 10 of 14 PageID #:10




from the aforesaid infringing activities. In short, Defendant Wolfe is the driving force behind the

wrongful and infringing activities carried on in the name of Defendant Wolfe Network LLC.

                                          COUNT I
                               Federal Trademark Infringement
                                       15 U.S.C. § 1114
       37.     Empire realleges and incorporates by reference the preceding allegations of this

complaint as though fully stated herein.

       38.     Defendants’ aforesaid unauthorized uses of the Infringing Marks are likely to

cause confusion, mistake, or deception as to the source, sponsorship, or approval of Defendants’

services and falsely and deceptively represents Defendants’ services as being sponsored by,

authorized by, or provided by Empire, in violation of Section 32(1) of the Lanham Act, 15

U.S.C. § 1114(1).

       39.     Defendants committed their wrongful actions with the intent to mislead and

misdirect consumers.

       40.     This is an exceptional case and Empire is entitled to recover reasonable attorneys’

fees pursuant to 15 U.S.C. § 1117.

       41.     Empire is being damaged by this conduct and is without an adequate remedy at

law to compensate it for Defendants’ wrongful acts.

                                         COUNT II
                    Federal Unfair Competition/False Designation of Origin
                                     15 U.S.C. § 1125(a)
       42.     Empire realleges and incorporates by reference the preceding allegations of this

complaint as though fully stated herein.

       43.     Section 1125(a)(1)(A) of the Lanham Act provides in pertinent part:

                       (1) Any person who, on or in connection with any goods or services, or
                       any container for goods, uses in commerce any word, term, name, symbol,
                       or device, or any combination thereof, or any false designation of origin,
                       false or misleading description of fact, or false or misleading
                       representation of fact, which—
                       ….


                                                10
    Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 11 of 14 PageID #:11




                              (A) is likely to cause confusion, or to cause mistake, or to deceive
                              as to the affiliation, connection or association of such person with
                              another person, or as to the origin, sponsorship, or approval of his
                              or her goods, services or commercial activities by another
                              person….
       44.     Defendants’ aforesaid unauthorized uses of the Infringing Marks falsely suggest

that they are associated with Empire in violation of § 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

       45.     Defendants’ aforesaid unauthorized uses of the Infringing Marks throughout their

marketing cause consumers to think that Defendants are affiliated with or sponsored by Empire

in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       46.     Empire is being damaged by this conduct and is without an adequate remedy at

law to compensate it for Defendants’ wrongful acts.

                                         COUNT III
                                 Federal Trademark Dilution
                                     15 U.S.C. § 1125(c)
       47.     Empire realleges and incorporates by reference the preceding allegations of this

complaint as though fully stated herein.

       48.     Defendants’ aforesaid unauthorized uses of the Infringing Marks dilute by

blurring the distinctive quality of the famous EMPIRE Marks, and Defendants have willfully

intended to trade on Empire’s reputation and goodwill and to dilute the distinctiveness of said

marks, all in violation of § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

       49.     Empire is being damaged by this conduct and is without an adequate remedy at

law to compensate it for Defendants’ wrongful acts.

                                          COUNT IV
                                        Cybersquatting
                                      15 U.S.C. § 1125(d)
       50.     Empire realleges and incorporates by reference the preceding allegations of this

complaint as though fully stated herein.




                                               11
    Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 12 of 14 PageID #:12




       51.     The EMPIRE Marks were famous and distinctive prior to the registration or use

by Defendants of the Infringing Domain.

       52.     The registration and use of the Infringing Domain violate Empire’s rights as the

owner of the EMPIRE Marks.

       53.     No Defendant has any legitimate trademark or other intellectual property rights in

the Infringing Domain. The Infringing Domain was registered with the bad faith intent to profit

from Empire’s EMPIRE Marks.

       54.     The registration and use of the Infringing Domain are likely to cause confusion, to

cause mistake, and to deceive as to the origin, source, or sponsorship of the Infringing Domain

among the public and Empire’s trade partners. The registration and use of the Infringing Domain

also are likely to cause dilution of the famous and distinctive EMPIRE Marks.

       55.     In addition to their unauthorized registration and use of the Infringing Domain,

upon information and belief, Defendants are trafficking in the Infringing Domain by attempting

to sell the Infringing Domain to third parties. Defendants have also offered to sell the Infringing

Domain to Empire.

       56.     Empire is being damaged by this conduct and is without an adequate remedy at

law to compensate it for Defendants’ wrongful acts.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Empire Today, LLC asks this Court to enter judgment in its

favor against each of the Defendants as follows:

       A.      For a permanent injunction restraining Defendants from the unlawful, unfair,

fraudulent, deceptive and misleading acts and conduct set forth above, and enjoining Defendants

from using any mark, slogan, Internet domain name, Internet social media user name or account

identifier, trade name, business name or other device that infringes (i.e., is confusingly similar




                                                12
    Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 13 of 14 PageID #:13




to) the EMPIRE Marks for any purpose—including, but not limited to, for use in connection with

any website or sale of any product;

       B.        For an order directing Defendants to file with this Court and serve on Empire

within three (3) days after service of an injunction a written report under oath setting forth in

detail the manner and form in which Defendants have complied with the injunction pursuant to

15 U.S.C. § 1116;

       C.        For an order requiring Defendants and all those in privity with them to surrender

for destruction all materials incorporating or reproducing Plaintiff’s EMPIRE Marks pursuant to

15 U.S.C. § 1118;

       D.        For an order requiring Defendants, in accordance with 15 U.S.C. § 1125(d), to

forfeit and transfer all rights in the domain name empirefloors.com to Empire and deliver to

Empire all documents evidencing ownership of such domain names;

       E.        For an order requiring Defendants to transfer any social media accounts or online

assets containing or referring to Plaintiff’s EMPIRE Marks, including but not limited to those

identified in paragraphs 24-27 of this Complaint, to Plaintiff;

       F.        For an accounting of the gains and profits realized by Defendants from their

wrongful acts of false designation of origin, infringement, dilution and cybersquatting, and

recovery of all actual damages suffered and sustained by Empire as a result of Defendants’

aforesaid wrongful acts, as well as payment for the costs of this action and prejudgment interest,

pursuant to 15 U.S.C. § 1117;

       G.        For statutory damages, actual damages and increased and punitive damages as

allowed by the law—including, but not limited to, those increased damages authorized by 15

U.S.C. § 1117;



                                                 13
     Case: 1:21-cv-00190 Document #: 1 Filed: 01/12/21 Page 14 of 14 PageID #:14




           H.     For Empire’s costs and expenses, reasonable attorneys’ fees pursuant to 15 U.S.C.

§ 1117 and prejudgment interest at the maximum legal rate; and

           I.     For such other and further relief as may be just and equitable.

                                           JURY DEMAND

           Plaintiff Empire Today, LLC hereby demands and requests a trial by jury on all issues so

triable.


Dated: January 12, 2021
                                                Respectfully submitted,

                                                EMPIRE TODAY, LLC

                                                By: /s/ John S. Letchinger

                                                BAKER & HOSTETLER LLP
                                                John S. Letchinger (6207361)
                                                Matthew J. Caccamo (6282605)
                                                One North Wacker Drive, Suite 4500
                                                Chicago, IL 60606
                                                Tel: 312-416-6206
                                                Fax: 312-416-6260
                                                jlechtinger@bakerlaw.com
                                                mcaccamo@bakerlaw.com




                                                   14
